Title: From George Washington to Thomas McKean, 12 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Dumfries 12th Septr 1781
                  
                  Meeting the enclosed Packet at this Place—I have taken the liberty to open it, expecting to find a Letter for myself which proves to be the Case—I now enclose the Packet, which goes on with my Apology for the Liberty taken. 
                  I am pursuing my March from this—& expect to join the Marquis in two Days from this Time.  With highest Respect & Esteem I have the Honor to be Your Excellencys Most Obedt Servt
                  
                     Go: Washington
                  
               